 

EXHIBIT 10.4

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (this “Security Agreement”), dated as of
November 7, 2013, is made by and between Fuse Science, Inc., a Nevada
corporation (the “Grantor”), and MusclePharm Corporation, as collateral agent
(the “Collateral Agent”) on behalf of and for the benefit of the Purchasers as
defined in one or more certain Note Purchase Agreements with the Grantor, dated
as of the date hereof (the “Purchase Agreement”) and the Purchasers, together
with the Collateral Agent, are collectively referred to herein as the “Secured
Parties”).

 

WHEREAS, pursuant to the Purchase Agreement, the Grantor agreed to sell and
issue to the Purchasers, and the Purchasers agreed to purchase, secured
convertible promissory notes (the “Notes”) and certain other securities;

 

WHEREAS, it is a condition precedent to the issuance of the Notes and such other
securities that the Grantor and the Collateral Agent, for the benefit of the
Purchasers, enter into this Security Agreement, pursuant to which the Grantor
will grant to the Secured Parties a first priority security interest in all of
the assets of the Grantor, including the pledge by the Grantor to the Secured
Parties of its interests in the Pledged Equity, in order to secure the
obligations of the Grantor under the Notes; and

 

WHEREAS, the Purchasers have appointed MusclePharm Corporation as Collateral
Agent under the terms of the Purchase Agreement.

 

In consideration of the foregoing, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Grantor, the
Collateral Agent and the Purchasers hereby agree as follows:

 

SECTION 1.          Grant of Security Interest. As collateral security for the
payment and performance when due of the Obligations (defined below), Grantor
hereby collaterally assigns, mortgages, and pledges to the Secured Parties, and
hereby grants to the Secured Parties a first priority security interest in all
of Grantor’s right, title and interest in, to and under the Collateral (defined
below). Grantor agrees that this Security Agreement shall create a first
priority continuing security interest in the Collateral which shall remain in
effect until the payment and performance in full of all of the Obligations.

 

SECTION 2.          Collateral Agent’s Rights and Obligations. Grantor shall
remain liable under all accounts, accounts receivable, instruments and documents
and general intangibles. The Collateral Agent shall not have any obligation or
liability under any accounts, accounts receivable, instruments and documents or
general intangibles by reason of this Security Agreement or the exercise of
Collateral Agent’s rights and remedies hereunder, nor shall the Collateral Agent
be required to perform Grantor’s obligations pursuant thereto. At any time, the
Collateral Agent shall have the right to verify accounts receivable constituting
a portion of the Collateral and Grantor agrees to cooperate with the Collateral
Agent in arranging for such verification. After the occurrence of an Event of
Default (defined below), the Collateral Agent may notify account debtors that
the accounts receivable have been assigned to the Collateral Agent and that
payments may be made directly to the Collateral Agent or as otherwise directed
by the Collateral Agent. At the request of the Collateral Agent at any time
after the occurrence of an Event of Default, the Grantor will so notify such
account debtors. Notwithstanding any such action, the Collateral Agent shall
have no obligation to inquire as to the sufficiency of any payment received by
it on account of any of Grantor’s accounts receivable or to take any action to
collect or enforce the payment of any account receivable.

 

 

 

 

SECTION 3.          Definitions; Interpretation.

 

(a)          As used in this Security Agreement, the following terms shall have
the following meanings:

 

“Collateral” means all assets, including without limitations, as described on
Exhibit A attached hereto, except to the extent any such property (i) is
non-assignable by its terms without the consent of the licensor thereof or
another party, (ii) the granting of a security interest therein is contrary to
applicable law, or (iii) that is now or hereafter subject to a lien within the
meaning of subsection (vii) of the definition of “Permitted Liens” in this
Section 4.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

 

“Event of Default” has the meaning set forth in the Purchase Agreement.

 

“Intellectual Property” means all of Grantor’s right, title, and interest in and
to the following, including such intellectual property owned on the date hereof
and set forth on Schedule 1 annexed hereto, except to the extent any security
interest hereunder would cause any application for a Trademark to be deemed
invalidated, canceled or abandoned due to the grant and/or enforcement of such
security interest, including, without limitation, all U.S. trademark
applications that are based on an intent-to-use, unless and until such time that
the grant and/or enforcement of the security interest will not affect the status
or validity of such trademark:

 

(a)          Copyrights, Trademarks and Patents;

 

(b)          and all trade secrets, and any and all intellectual property rights
in computer software and computer software products now or hereafter existing,
created, acquired or held;

 

(c)          and all design rights which may be available to Grantor now or
hereafter existing, created, acquired or held;

 

(d)          and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

- 2 -

 

 

(e)          licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

 

(f)          amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and

 

(g)          proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.

 

“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien, or other type of preferential
arrangement.

 

“Obligations” means all obligations and liabilities of every nature of Grantor
now or hereafter existing under or arising out of or in connection with the
Notes, the Purchase Agreement, the Pledge and Security Agreement and all other
documents, instruments or certificates required to be delivered by Grantor at or
prior to the Closing pursuant to the Purchase Agreement; together with all
extensions or renewals thereof, whether for principal, interest, fees, expenses,
indemnities or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owned
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Parties as a
preference, fraudulent transfer or otherwise, and all obligations of every
nature of Grantor now or hereafter existing under this Security Agreement
(including, without limitation, interest and other amounts that, but for the
filing of a petition in bankruptcy with respect to Grantor, would accrue on such
obligations, whether or not a claim is allowed against Grantor for such amounts
in the related bankruptcy proceeding).

 

“Patents” means all patents, patent applications and like protections,
including, without limitation, improvements, divisions, continuations, renewals,
reissues, extensions and continuations-in-part of the same.

 

“Permitted Liens” mean: (i) Liens in favor of the Secured Parties in respect of
the Obligations hereunder; (ii) Liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings and which are adequately reserved for in
accordance with U.S. GAAP; (iii) Liens of materialmen, mechanics, warehousemen,
carriers or employees or other like Liens arising in the ordinary course of
business and securing obligations either not delinquent or being contested in
good faith by appropriate proceedings; (iv) Liens consisting of deposits or
pledges to secure the payment of worker’s compensation, unemployment insurance
or other social security benefits or obligations, or to secure the performance
of bids, trade contracts, leases, public or statutory obligations, surety or
appeal bonds or other obligations of a like nature incurred in the ordinary
course of business; (v) easements, rights of way, servitudes or zoning or
building restrictions and other minor encumbrances on real property and
irregularities in the title to such property which do not in the aggregate
materially impair the use or value of such property or risk the loss or
forfeiture of title thereto; (vi) Liens upon or in any equipment now or
hereafter acquired or held by the Grantor to secure the purchase price of such
equipment or indebtedness incurred solely for the purpose of financing or
refinancing the acquisition of such equipment, provided that the Lien is
confined solely to the equipment so acquired and accessions thereon and proceeds
thereof; (vii) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (i) and (ii) and (vi) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase other than for accrued interest and premium on the
amount of principal being extended, refinanced or renewed.

 

- 3 -

 

 

“Person” means an individual, corporation, partnership, joint venture, trust,
unincorporated organization, governmental agency or authority, or any other
entity of whatever nature.

 

“Pledged Equity” means all shares of stock, partnership interests, limited
liability company interests and all other equity interests in a Person, whether
such stock or interests are classified as Investment Property or General
Intangibles under the UCC now or hereafter owned by Grantor, including all
securities convertible into, and rights, warrants, options and other rights to
purchase or otherwise acquire, any of the foregoing, including those owned on
the date hereof and set forth on Schedule 2 annexed hereto, the certificates or
other instruments representing any of the foregoing and any interest of Grantor
in the entries on the books of any securities intermediary pertaining thereto
and all distributions, dividends and other property received, receivable or
otherwise distributed in respect of or exchanged therefor.

 

“Purchase Documents” means this Security Agreement, the Purchase Agreement, and
the Note, each as amended, modified, renewed, extended or replaced from time to
time.

 

“Secured Parties” means the Collateral Agent and all Purchasers.

 

“Trademarks” means any trademark and service mark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the parts of the goodwill of the business connected with the
use of and symbolized by such marks.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Nevada.

 

(b)          Where applicable and except as otherwise defined herein, terms used
in this Security Agreement shall have the meanings assigned to them in the UCC.
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Purchase Agreement or if not defined there in the Note.

 

(c)          In this Security Agreement, (i) the meaning of defined terms shall
be equally applicable to both the singular and plural forms of the terms
defined; (ii) the captions and headings are for convenience of reference only
and shall not affect the construction of this Security Agreement; (iii) the
words “hereof,” “herein,” “hereto,” “hereunder” and the like mean and refer to
this Security Agreement as a whole and not merely to the specific Article,
Section, subsection, paragraph or clause in which the respective word appears;
(iv) the words “including,” “includes” and “include” shall be deemed to be
followed by the words “without limitation;” and (v) the term “or” shall not be
limiting.

 

- 4 -

 

 

SECTION 4.          First Priority Security Interest.

 

(a)          Subject to Permitted Liens, as security for the payment and
performance of the Obligations, the Grantor hereby pledges, assigns and grants
to the Secured Parties, a first priority security interest in all of the
Grantor’s right, title and interest in, to and under all of the Collateral that
shall remain in effect until terminated in accordance with Section 19 hereof.

 

SECTION 5.          Financing Statements, Etc. Grantor shall file within two (2)
business days of the date hereof such financing statement in a form reasonably
acceptable to Collateral Agent, as is necessary to perfect and maintain the
priority of the security interest of the Secured Parties in the Collateral. The
Grantor shall also file from time to time thereafter, all such financing
statements, financing statement assignments, continuation financing statements,
and UCC filings, in form reasonably satisfactory to the Collateral Agent, and
Grantor shall execute and deliver and shall take all other action, as the
Collateral Agent may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of the security interest of the
Secured Parties in the Collateral (subject to the terms hereof) and to
accomplish the purposes of this Security Agreement. Without limiting the
generality of the foregoing, the Grantor ratifies and authorizes the filing by
the Collateral Agent of any financing statements filed prior to the date hereof
that accomplish the purposes of this Security Agreement.

 

SECTION 6.          Representations and Warranties. The Grantor represents and
warrants to the Collateral Agent that:

 

(a)          Grantor’s full legal name, as it appears in official filings in the
State of Nevada, is Fuse Science, Inc. Grantor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has all requisite power and authority to execute, deliver and
perform its obligations under this Security Agreement..

 

(b)          The execution, delivery and performance by the Grantor of this
Security Agreement has been duly authorized by all necessary corporate action of
the Grantor, and this Security Agreement constitutes the legal, valid and
binding obligation of the Grantor, enforceable against the Grantor in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other laws of general
application affecting enforcement of creditors’ rights generally, as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies.

 

(c)          Except for the filing of appropriate financing statements, no
authorization, consent, approval, license, exemption of, or filing or
registration with, any governmental authority or agency, or approval or consent
of any other Person, is required for the due execution, delivery or performance
by the Grantor of this Security Agreement unless the same has already been
obtained or is being obtained simultaneously in connection herewith.

 

- 5 -

 

 

(d)          This Security Agreement creates a first priority security interest
that is enforceable against the Collateral and will create a first priority
security interest that is enforceable against the Collateral in which the
Grantor hereafter acquires rights at the time the Grantor acquires any such
rights.

 

(e)          The Grantor has the right and power to grant the pledge and
security interests in the Collateral to the Secured Parties in the Collateral,
and the Grantor is the sole and complete owner of the Collateral, free from any
Lien other than the liens and security interests in favor of the Secured
Parties, and the other Permitted Liens.

 

(f)          Grantor acknowledges and agrees that the Lien that secures the
Obligations (A) is separate and distinct from any and all other Liens on the
Collateral, (B) is enforceable without regard to whether or not any other Lien
shall be or become void, voidable or unenforceable or the indebtedness,
obligations or liabilities secured by any such other Lien shall be discharged,
whether by payment, performance, avoidance or otherwise, and (C) shall not merge
with or be impaired by any other Lien.

 

(g)          A true and complete list of all Intellectual Property owned by
Grantor, in whole or in part; is set forth on Schedule 1 attached hereto.

 

(h)          Schedule 2 attached hereto sets forth all of the Pledged Equity
owned by the Grantor, and the percentage ownership in each issuer thereof.

 

SECTION 7.          Covenants of the Grantor. Until this Security Agreement has
terminated in accordance with Section 19 hereof, the Grantor agrees to do the
following:

 

(a)          The Grantor shall give prior written notice to the Collateral Agent
(and in any event not later than thirty (30) days prior to any change described
below in this subsection) of: (i) any change in the Grantor’s name; (ii) any
changes in the Grantor’s identity or structure in any manner which might make
any financing statement filed hereunder incorrect or misleading; or (iii) any
change in jurisdiction of organization; provided that the Grantor shall not
locate any Collateral outside of the United States nor shall the Grantor change
its jurisdiction of organization to a jurisdiction outside of the United States.

 

(b)          The Grantor shall continue to operate its business in the ordinary
course in accordance with all applicable law and shall not surrender or lose
possession of (other than to the Secured Parties), sell, lease, rent or
otherwise dispose of or transfer any of the Collateral or any right or interest
therein, except in the ordinary course of business consistent with past practice
and except to the extent of equipment that is obsolete or no longer useful to
its business.

 

(c)          The Grantor shall keep the Collateral free of all Liens except the
liens and security interests in favor of the Secured Parties and the other
Permitted Liens.

 

- 6 -

 

 

(d)          The Grantor shall protect, defend and maintain the validity and
enforceability of its material Intellectual Property; (ii) promptly advise
Collateral Agent in writing of material infringements of its Intellectual
Property; and (iii) not allow any Intellectual Property material to Grantor’s
business to be abandoned, forfeited or dedicated to the public without
Collateral Agent’s written consent.

 

(e)          So long as no Event of Default shall have occurred and be
continuing, the Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Pledged Equity or any part thereof for
any purpose not inconsistent with the terms or purpose of this Security
Agreement.

 

(f)          Grantor shall not use or permit Collateral to be used in violation
of any applicable law, rule or regulation or in violation of any policy of
insurance covering the Collateral.

 

(g)          Grantor shall maintain such insurance with respect to liabilities,
losses or damage in respect of the assets and properties of Grantor as may
customarily be carried or maintained under similar circumstances by corporations
of established reputation engaged in similar businesses in such amounts, with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for corporations similarly situated in the industry.

 

(h)          Grantor shall deliver any and all originals of Collateral
consisting of certificates or Instruments to Collateral Agent, accompanied by
Grantor’s endorsement, where necessary of transfer or assignments in blank, in
form and substance satisfactory to Collateral Agent.

 

(i)          Grantor shall pay promptly when due all property and other taxes,
assessments and government charges or levies imposed upon, and all claims
(including claims for labor, services, materials and supplies) against, the
Collateral except to the extent the validity thereof is being contested in good
faith.

 

SECTION 8.          Authorization; Collateral Agent Appointed Attorney-in-Fact.
The Collateral Agent shall have the right, to, in the name of the Grantor, or in
the name of the Secured Parties, upon notice to, but without the requirement of
assent by the Grantor, and the Grantor hereby constitutes and appoints the
Collateral Agent (and any employees or agents designated by the Collateral
Agent) as the Grantor’s true and lawful attorney-in-fact, with full power and
authority to (a) upon and during the continuance of an Event of Default: (i)
assert, adjust, sue for, compromise or release any claims under any policies of
insurance; and (ii) execute any and all such other documents and instruments,
and do any and all acts and things for and on behalf of the Grantor, that such
Collateral Agent may deem necessary or advisable to maintain, protect, realize
upon and preserve the Collateral and the Secured Parties’ security interests
therein and to accomplish the purposes of this Security Agreement and (b) to pay
or discharge taxes or Liens (other than Liens permitted under this Security
Agreement or the Purchase Documents) levied or placed upon or threatened against
the Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Collateral Agent in its sole discretion,
any such payments made by Collateral Agent to become obligations of Grantor to
Collateral Agent, due and payable immediately without demand. The foregoing
power of attorney is coupled with an interest and is irrevocable so long as the
Obligations have not been indefeasibly paid and performed in full and the
commitments not terminated. The Grantor hereby ratifies, to the extent permitted
by law, all that the Collateral Agent shall lawfully and in good faith do or
cause to be done by virtue of and in compliance with this Section 8.

 

- 7 -

 

 

SECTION 9.          Remedies.

 

(a)          Upon the occurrence and during the continuance of an Event of
Default (as defined in the Purchase Agreement), the Collateral Agent as agent
for the Secured Parties shall have, in addition to all other rights and remedies
granted to the Secured Parties in this Security Agreement, and all other
Purchase Documents, all rights and remedies of a Collateral Agent under the UCC
and other applicable laws. Without limiting the generality of the foregoing,
upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent, upon the election of the holders of the majority-in-interest
of the Notes, may sell, resell, lease, use, assign, license, sublicense,
transfer or otherwise dispose of any or all of the Collateral in its then
condition or following any commercially reasonable preparation or processing
(utilizing in connection therewith any of Grantor’s assets, without charge or
liability to the Secured Parties therefor) at public or private sale, by one or
more contracts, in one or more parcels, at the same or different times, for cash
or credit, or for future delivery without assumption of any credit risk, all as
the Collateral Agent deems advisable; provided, however, that the Grantor shall
be credited with the net proceeds of sale only when such proceeds are finally
collected by the Secured Parties. The Collateral Agent, upon the election of the
majority-in-interest of the Notes, shall have the right upon any such public
sale, and, to the extent permitted by law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption, which right or equity of redemption the Grantor hereby
releases, to the extent permitted by law. The Grantor hereby agrees that the
sending of notice by ordinary mail, postage prepaid, to the address of the
Grantor set forth herein or subsequent address that the Grantor provides to the
Collateral Agent in writing, of the place and time of any public sale or of the
time after which any private sale or other intended disposition is to be made,
shall be deemed reasonable notice thereof if such notice is sent five (5)
business days prior to the date of such sale or other disposition or the date on
or after which such sale or other disposition may occur. Grantor hereby agrees
that it will at its expense and upon request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place to be designated by the
Collateral Agent that is reasonably convenient to both parties. Upon the
occurrence and during the continuance of an Event of Default, Collateral Agent
may (i) enter onto the property where any Collateral is located and take
possession thereof with or without judicial process, (ii) prior to the
disposition of the Collateral, store, process, repair or recondition the
Collateral or otherwise prepare the Collateral for disposition in any manner to
the extent Collateral Agent deems appropriate, (iii) take possession of
Grantor’s premises or place custodians in exclusive control thereof, remain on
such premises and use the same and any of Grantor’s equipment for the purpose of
completing any work in process, taking any actions described in the preceding
clause, and (iv) collecting any Obligation.

 

(b)          The cash proceeds actually received from the sale or other
disposition or collection of the Collateral, and any other amounts received in
respect of the Collateral the application of which is not otherwise provided for
herein shall be applied first, to the payment of the costs and expenses of the
Secured Parties in exercising or enforcing its rights hereunder and in
collecting or attempting to collect any of the Collateral, and to the payment of
all other amounts payable to the Secured Parties pursuant to Section 13 hereof;
and second, to the payment of the Obligations. Any surplus thereof that exists
after payment and performance in full of the Obligations shall be promptly paid
over to the Grantor or otherwise disposed of in accordance with the UCC or other
applicable law. The Grantor shall remain liable to the Secured Parties for any
deficiency that exists after any sale or other disposition or collection of the
Collateral and Grantor shall be liable for the reasonable fees of any attorneys
employed by the Secured Parties to collect such deficiency.

 

- 8 -

 

 

(c)          Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws, the
Secured Parties may be compelled, with respect to any sale of all or any part of
the Pledged Equity conducted without prior registration or qualification of such
Pledged Equity under the Securities Act and/or such state securities laws, to
limit purchasers to those who will agree, among other things, to acquire the
Pledged Equity for their own respective accounts, for investment and not with a
view to the distribution or resale thereof. Grantor acknowledges that any such
private placement may be at prices and on terms less favorable than those
obtainable through a sale without such restrictions (including an offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, Grantor agrees that any such private
placement shall not be deemed, in and of itself, to be commercially unreasonable
and that the Secured Parties shall have no obligation to delay the sale of any
Pledged Equity for the period of time necessary to permit the issuer thereof to
register it for a form of sale requiring registration under the Securities Act
or under applicable state securities laws, even if such issuer would, or should,
agree to so register it. If the Secured Parties determine to exercise their
right to sell any or all of the Pledged Equity, upon written request, Grantor
shall and shall cause each issuer of any Pledged Equity to be sold hereunder
from time to time to furnish to the Collateral Agent all such information as the
Collateral Agent may request in order to determine the amount of Pledged Equity
which may be sold by the Secured Parties in exempt transactions under the
Securities Act and the rules and regulations of the Securities and Exchange
Commission thereunder, as the same are from time to time in effect.

 

(d)          Upon the occurrence and during the continuation of an Event of
Default, (x) upon written notice from Collateral Agent to Grantor, all rights of
Grantor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant hereto shall cease, and all such
rights shall thereupon become vested in the Collateral Agent who shall thereupon
have the sole right to exercise such voting and other consensual rights; (y)
except as otherwise specified in the Purchase Documents, all rights of Grantor
to receive the dividends, other distributions, principal and interest payments
which it would otherwise be authorized to receive and retain pursuant hereto
shall cease, and all such rights shall thereupon become vested in the Collateral
Agent who shall thereupon have the sole right to receive and hold as Collateral
such dividends, other distributions, principal and interest payments; and (z)
all dividends, principal, interest payments and other distributions which are
received by Grantor contrary to the provisions of clause (y) above shall be
received in trust for the benefit of the Secured Parties, shall be segregated
from other funds of Grantor and shall forthwith be paid over to the Collateral
Agent as Collateral in the same form as so received (with any necessary
endorsements).

 

- 9 -

 

 

(e)          In order to permit Secured Parties to exercise the voting and other
consensual rights which they may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which they may be entitled to
receive hereunder, (I) Grantor shall promptly execute and deliver (or cause to
be executed and delivered) to Collateral Agent all such proxies, dividend
payment orders and other instruments as Collateral Agent may from time to time
reasonably request, and (II) without limiting the effect of clause (I) above,
Grantor hereby grants to Collateral Agent an irrevocable proxy to vote the
Pledged Equity and to exercise all other rights, powers, privileges and remedies
to which a holder of the Pledged Equity would be entitled (including giving or
withholding written consents of holders of equity interests, calling special
meetings of holders of equity interests and voting at such meetings), which
proxy shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Equity on the record books of the issuer
thereof) by any other Person (including the issuer of the Pledged Equity or any
officer or agent thereof), upon the occurrence of an Event of Default and which
proxy shall only terminate upon the payment in full of the Obligations, the cure
of such Event of Default or waiver thereof as evidenced by a writing executed by
Collateral Agent.

 

(f)          Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default, (i) the Secured
Parties shall have the right (but not the obligation) to bring suit, in the name
of Grantor, the Secured Parties or otherwise, to enforce any Collateral
constituting Intellectual Property, in which event Grantor shall, at the request
of the Collateral Agent, do any and all lawful acts and execute any and all
documents required by the Collateral Agent in aid of such enforcement and
Grantor shall promptly, upon demand, reimburse and indemnify the Secured Parties
as provided in Section 13 hereof, in connection with the exercise of its rights
under this Section, and, to the extent that the Collateral Agent shall elect not
to bring suit to enforce any Collateral constituting Intellectual Property as
provided in this Section, Grantor agrees to use all reasonable measures, whether
by action, suit, proceeding or otherwise, to prevent the infringement of any of
the Collateral constituting Intellectual Property by others and for that purpose
agrees to use its commercially reasonable judgment in maintaining any action,
suit or proceeding against any Person so infringing reasonably necessary to
prevent such infringement; (ii) upon written demand from the Collateral Agent,
Grantor shall execute and deliver to Collateral Agent an assignment or
assignments of the Collateral constituting Intellectual Property and such other
documents as are necessary or appropriate to carry out the intent and purposes
of this Security Agreement; and (iii) Grantor agrees that such an assignment
and/or recording shall be applied to reduce the Obligations outstanding only to
the extent that the Secured Parties receive cash proceeds in respect of the sale
of, or other realization upon, the Collateral constituting Intellectual
Property.

 

(g)          In addition to, and not by way of limitation of, the granting of a
security interest in the Collateral pursuant hereto, Grantor, effective upon the
occurrence and during the continuation of an Event of Default, hereby assigns,
transfers and conveys to the Secured Parties the nonexclusive right and license
to use all Trademarks, Copyrights, Patents or technical processes owned or used
by Grantor that relate to the Collateral, together with any goodwill associated
therewith, all to the extent necessary to enable the Secured Parties to realize
on the Collateral in accordance with this Security Agreement and to enable any
transferee or assignee of the Collateral to enjoy the benefits of the
Collateral. This right shall inure to the benefit of all successors, assigns and
transferees of the Secured Parties and their successors, assigns and
transferees, whether by voluntary conveyance, operation of law, assignment,
transfer, foreclosure, deed in lieu of foreclosure or otherwise. Such right and
license shall be granted free of charge, without requirement that any monetary
payment whatsoever be made to Grantor.

 

- 10 -

 

 

SECTION 10.         Secured Parties’ Rights; Certain Waivers. The Grantor
waives, to the fullest extent permitted by law: (i) any right of redemption with
respect to the Collateral, whether before or after sale hereunder, and all
rights, if any, of marshalling of the Collateral or other collateral or security
for the Obligations; (ii) any right to require the Secured Parties to: (A)
proceed against any Person, (B) exhaust any other collateral or security for any
of the Obligations, (C) pursue any remedy in the Secured Parties power or (D)
except as provided herein or in the Note, make or give any presentments, demands
for performance, notices of nonperformance, protests, notices of protests or
notices of dishonor in connection with any of the Collateral; and (iii) all
claims, damages and demands against the Secured Parties arising out of the
repossession, retention, sale or application of the proceeds of any sale of the
Collateral.

 

SECTION 11.         Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing, and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made: (i) if delivered by hand, when received, (ii) if sent by a nationally
recognized courier service, one business day after delivery to such courier
service, (iii) if transmitted by facsimile or e-mail, at the time such
transmission is confirmed to the sender, (iv) if sent by certified mail, four
business days after delivery to the postal system, in each case addressed as
follows in the case of the Company and the Collateral Agent or to such other
address as may be hereafter notified by the respective parties hereto:

 

If to Grantor:

 

Fuse Science, Inc.

6135 NW 167th Street

Suite E-21

Miami Lakes, FL 33015

Tel: (305) 503-3873

Fax: (877) 212-7907

 

With a copy (which shall not constitute notice) to:

 

Gutiérrez Yelin & Boulris, PLLC Roetzel & Andress 100 Almeria Avenue, Suite 340
350  East Las Olas Boulevard Coral Gables, FL 33134 Las Olas Centre II, Suite
1150 Attention: Pedro G. Menocal, Esq. Fort Lauderdale, FL 33301 Tel: (305)
358-5100 Attention: Dale Bergman Fax: (888) 281-1829 Tel: (954) 462-4150  
Fax:  (954) 462-4260

 

- 11 -

 

 

If to the Collateral Agent:

 

MusclePharm Corporation

4721 Ironton Street, Building A

Denver, CO 80239

Attention: Brad Pyatt

Tel: (303) 396-6100

Fax: 800.490.7165

 

With a copy (which shall not constitute notice) to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Attention of Harvey Kesner, Esq.

Tel: (212) 930-9700

Fax: (212) 930-9725

 

SECTION 12.         No Waiver; Cumulative Remedies. No failure on the part of
the Collateral Agent to exercise, and no delay in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, remedy, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights and remedies under this Security
Agreement are cumulative and not exclusive of any rights, remedies, powers and
privileges that may otherwise be available to the Secured Parties.

 

SECTION 13.         Costs and Expenses; Indemnity. The Grantor agrees to pay all
reasonable costs and expenses of the Secured Parties, in connection with the
enforcement of any rights or interests under, this Security Agreement and the
sale or collection of, or other realization upon, any of the Collateral,
including all reasonable expenses of taking, collecting, holding, sorting,
handling, preparing for sale, selling or the like and other such expenses of
sales and collections of the Collateral. Grantor agrees to indemnify the Secured
Parties from and against any and all claims, losses and liabilities in any way
relating to, growing out of or resulting from this Security Agreement and the
transactions contemplated hereby (including, without limitation, enforcement of
this Security Agreement), except to the extent such claims, losses or
liabilities result solely from the Secured Parties’ gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction. The
obligations of Grantor in this Section 13 shall survive the termination of this
Security Agreement and the discharge of Grantor’s other obligations under this
Security Agreement or the Purchase Documents.

 

SECTION 14.         Binding Effect. This Security Agreement shall be binding
upon, inure to the benefit of and be enforceable by the Grantor, the Collateral
Agent and the Purchasers and their respective successors and assigns.

 

- 12 -

 

 

SECTION 15.         Governing Law. This Security Agreement shall be governed by
and construed under the laws of the State of New York without regard to its
principles of conflict of laws.

 

SECTION 16.         Entire Agreement; Amendment. This Security Agreement and the
Purchase Documents contains the entire agreement of the parties with respect to
the subject matter hereof and shall not be amended except by the written
agreement of the Grantor and the Collateral Agent.

 

SECTION 17.         Severability. Any provision of this Security Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

SECTION 18.         Counterparts. This Security Agreement may be executed by one
or more of the parties to this Security Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

SECTION 19.         Termination. Upon the payment and performance in full of all
Obligations, this Security Agreement shall terminate (except with respect to
Section 13 hereof) and the Secured Parties shall promptly, at the cost of the
Grantor, execute and deliver to the Grantor such documents and instruments
reasonably requested by the Grantor as shall be necessary to evidence
termination of all security interests given by the Grantor to the Secured
Parties hereunder.

 

SECTION 20.         Collateral Agent May Perform. If Grantor fails to perform
any agreement contained herein, following notice to Grantor, Collateral Agent
may itself perform, or cause performance of, such agreement, and the expenses of
Collateral Agent incurred in connection therewith shall be payable by Grantor.

 

SECTION 21.         Standard of Care. The powers conferred on Secured Parties
hereunder are solely to protect their interest in the Collateral and shall not
impose any duty upon them to exercise any such powers. Except for the exercise
of reasonable care in custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, Secured Parties shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral. Secured Parties shall be deemed to have exercised reasonable care in
custody and preservation of Collateral in their possession if such Collateral in
accorded treatment substantially equal to that which Secured Parties accords its
own property.

 

SECTION 22.         Further Assurances. Grantor agrees that from time to time,
at the expense of Grantor, Grantor will promptly execute and deliver all further
instruments and documents and take all further action, that may be necessary or
desirable, or that Secured Parties may reasonably request, in order to perfect
and protect any security interest granted or purported to be granted hereby or
to enable Secured Parties to exercise and enforce their rights and remedies
hereunder with respect to any Collateral.

 

- 13 -

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement, as of the date first above written.

 

GRANTOR:

 

FUSE SCIENCE, INC.

 

By:     Name:     Title:    

 

COLLATERAL AGENT:

 

MUSCLEPHARM CORPORATION

 

By:     Name:      Title:    

 

- 14 -

 

 



EXHIBIT A

 

COLLATERAL DESCRIPTION

 

GRANTOR: FUSE SCIENCE, INC., a Nevada corporation     COLLATERAL AGENT:
MUSCLEPHARM CORPORATION, a Nevada corporation

 

The Collateral consists of all rights, title and interest in and to the
following assets of the Grantor:

 

1.   All accounts including, without limitation, all present and future rights
of debtor to payment for goods sold or leased or for services rendered, which
are not evidenced by instruments or chattel paper, and whether or not earned by
performance and all rights to payment arising out of the use of a credit or
charge card and all information contained on or for use with any such card and
all records and evidences of credit card transactions (the “Accounts”);

 

2.   All present and future contract rights, general intangibles (including, but
not limited to, tax and duty refunds, goodwill, processes, drawings, blueprints,
customer lists, licenses, whether as licensor or licensee, choses in action and
other claims and existing and future leasehold interests in equipment, real
estate and fixtures), chattel paper, documents, instruments, securities and
other investment property, letters of credit, letter of credit rights,
commercial tort claims, payment intangibles, software, supporting obligations,
bankers’ acceptances and guaranties;

 

3.   All present and future monies, securities, credit balances, deposits,
deposit accounts and other property of debtor now or hereafter held or received
by or in transit to the secured parties or their affiliates or at any other
depository or other institution from or for the account of debtor, whether for
safekeeping, pledge, custody, transmission, collection or otherwise, and all
present and future liens, security interests, rights, remedies, title and
interest in, to and in respect of accounts and other collateral, including,
without limitation, (i) rights and remedies under or relating to guaranties,
contracts of suretyship, letters of credit and credit and other insurance
related to the collateral, (ii) rights of stoppage in transit, replevin,
repossession, reclamation and other rights and remedies of an unpaid vendor,
lienor or Collateral Agent, (iii) goods described in invoices, documents,
contracts or instruments with respect to, or otherwise representing or
evidencing, accounts or other collateral, including, without limitation,
returned, repossessed and reclaimed goods, and (iv) deposits by and property of
account debtors or other persons securing the obligations of account debtors;

 

4.   All of Grantor’s now owned and hereafter existing or acquired raw
materials, work in process, finished goods and all other inventory of whatsoever
kind or nature, wherever located (“Inventory”);

 

- 15 -

 

 

5.   All of Grantor’s now owned and hereafter acquired equipment, machinery,
computers and computer hardware and software (whether owned or licensed),
vehicles, tools, furniture, fixtures, all attachments, accessions and property
now or hereafter affixed thereto or used in connection therewith, and
substitutions and replacements thereof, wherever located (“Equipment”);

 

6.   All of Grantor’s now owned and hereafter existing or acquired securities,
financial assets, securities accounts, securities entitlements and all other
investment property of whatsoever kind or nature, wherever located, including,
without limitation, securities issued by any subsidiary of debtor (“Investment
Property”);

 

7.   All Intellectual Property, including, without limitation, the Intellectual
Property listed on Schedule 1;

 

8.   All securities (including, without limitation, the Pledged Equity);

 

9.   All of Grantor’s present and future books of account of every kind or
nature, purchase and sale agreements, invoices, ledger cards, bills of lading
and other shipping evidence, statements, correspondence, memoranda, credit files
and other data relating to the collateral or any account debtor, together with
the tapes, disks, diskettes and other data and software storage media and
devices, file cabinets or containers in or on which the foregoing are stored
(including any rights of debtor with respect to the foregoing maintained with or
by any other person) (“Records”); and

 

10.  All rights, claims and interests in any of the foregoing, and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products and proceeds of the foregoing, in any
form, including, without limitation, insurance proceeds and any claims against
third parties for loss or damage to or destruction of any or all of the
foregoing.

 

- 16 -

